Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application constitutes a continuation of the prior application no 16/725,958 and 16/059,088, filed on 12/23/2019 and 08/09/2018 respectively.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number KR 10-2017-0135976, filed on 10/19/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Abstract
The abstract filed 12/15/2020 appears to be acceptable.

Drawings
The drawings filed 12/15/2020 appears to be acceptable.

Claim Objections
Claim 5, line 6 indicates the second auxiliary layer overlap source electrode. However, referring to fig. 4 of the applicant, the second auxiliary layer overlaps drain electrode and the examiner believes this is a typo mistake. The Examiner suggests the following amendments:
5. The display panel of claim 4, wherein: 
the auxiliary layer comprises: 
a first auxiliary layer overlapping the portion of the source electrode and the portion of the gate electrode in a plan view; and 
a second auxiliary layer spaced apart from the first auxiliary layer; and 
the second auxiliary layer overlaps a portion of the drain electrode and a portion of the gate electrode in a plan view.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Anticipation:
Claims 1-8 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. 10872909 from the same inventor. 

Instant application (17/122,859) claims
US Patent. 10872909
Similar limitation claims
Claim 1
Claim 1
Claim 2
Claim 2

Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8



Instant application (17/122,859)
US Patent. 10872909
Claim 1.  A display panel comprising: a substrate;
a gate line disposed over the substrate and extending in a first direction and having a gate electrode extending from the gate line; 
a gate insulating layer disposed over the gate line and the gate electrode; 
a semiconductor layer disposed over the gate insulating layer; 
at least one auxiliary layer disposed over the gate insulating layer and spaced apart from the semiconductor layer; 
a data line disposed over the gate insulating layer and extending in a second direction crossing the first direction; 

a drain electrode disposed over the gate insulating layer and the semiconductor layer, and spaced apart from the data line; and 
a pixel electrode connected to the drain electrode, wherein the at least one auxiliary layer overlaps a portion of the gate electrode and a portion of the source electrode in a plan view or a portion of the gate electrode and a portion of the drain electrode in a plan view.



Claims 1-5 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. 10515985 from the same inventor. 

Instant application (17/122,859) claims
US Patent. 10515985
Similar limitation claims
Claim 1
Claim 1,11
Claim 2
Claim 2
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6-8


Instant application (17/122,859)
US Patent. 10515985
Claim 1.  A display panel comprising: a substrate;
a gate line disposed over the substrate and extending in a first direction and having a gate electrode extending from the gate line; 
a gate insulating layer disposed over the gate line and the gate electrode; 
a semiconductor layer disposed over the gate insulating layer; 
at least one auxiliary layer disposed over the gate insulating layer and spaced apart from the semiconductor layer; 
a data line disposed over the gate insulating layer and extending in a second direction crossing the first direction; 
a source electrode disposed over the gate insulating layer and the semiconductor layer, and extending from the data line toward the gate electrode; 
a drain electrode disposed over the gate insulating layer and the semiconductor layer, and spaced apart from the data line; and 
a pixel electrode connected to the drain electrode, wherein the at least one auxiliary layer overlaps a portion of the gate electrode or a portion of the gate electrode and a portion of the drain electrode in a plan view.
Claim 1. A transistor display panel comprising: a substrate; a gate line disposed on the substrate and extending in a first direction; a gate electrode protruding from the gate line; a gate insulating layer disposed on the gate line and the gate electrode; a semiconductor layer and an auxiliary layer disposed on the gate insulating layer and spaced apart from each other; a data line disposed on the gate insulating layer and extending in a second direction crossing the first direction; a drain electrode disposed on the gate insulating layer and the semiconductor layer, and spaced apart from the data line; and a pixel electrode connected to the drain electrode, wherein the auxiliary layer overlaps an edge of the gate electrode and does not overlap the semiconductor layer in a plan view; and the semiconductor layer includes a channel overlapping the gate electrode.
Claim 11. The transistor display panel of claim 10, wherein the auxiliary layer overlaps the source electrode and the drain electrode in a plan view.




Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 of U.S. Patent No. US 10515985 in view of AKIMOTO et al. (US 20140087517 A1).

Regarding claim 6, Patent No. US 10515985 teach all the limitations described in claim 1.
But Patent No. US 10515985 are silent upon the provision of wherein the source electrode has a U-shape, and the drain electrode has a portion inserted in the U-shape of the source electrode.  
However, AKIMOTO et al. teach a similar display device (fig. 1A-1B; ¶¶ 0062-0063), wherein the source electrode (110a) has a U-shape, and the drain electrode (110b) has a portion inserted in the U-shape of the source electrode.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Patent No. US 10515985 and AKIMOTO et al. to include the source in U-shape surrounding drain electrode according to the teachings of AKIMOTO et al. with a motivation of increasing of amount of current, suppressing the variation in electric characteristics etc. See AKIMOTO et al., ¶ 0063. 

Regarding claim 7, Patent No. US 10515985 Park et al. further teach, “The display panel of claim 1, wherein the drain electrode (110b) extends in the second direction”. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 of U.S. Patent No. US 10515985 in view of Park et al. (US 20060243979 A1).

Regarding claim 8, Patent No. US 10515985 teach all the limitations described in claim 1.
But Patent No. US 10515985 are silent upon the provision of the at least one auxiliary layer has a stepped structure according to an edge of the portion of the gate electrode.
However, Park et al. teach a similar display device (fig. 1A-1C), wherein the at least one auxiliary layer (91-94) has a stepped structure according to an edge of the portion of the gate electrode (26)”. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Patent No. US 10515985 and Park et al. to include auxiliary layers according to the teachings of Park et al. with a motivation of preventing light incidence on the semiconductor (channel) layer. See Park et al., ¶ 0026.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20060243979 A1).

Regarding independent claim 1, Park et al. teach “A display panel (fig. 1A-1C; ¶¶ 0023-0035) comprising: 
a substrate (10);
a gate line (22, 24, 26) disposed over the substrate (10) and extending in a first direction and having a gate electrode (26) extending from the gate line (22, 24, 26); 
a gate insulating layer (30) disposed over the gate line (22, 24, 26) and the gate electrode (26); 
a semiconductor layer (40) disposed over the gate insulating layer (30); 
at least one auxiliary layer (91-94) disposed over the gate insulating layer (30) and spaced apart from the semiconductor layer (40); 
a data line (62, 65, 66, 68) disposed over the gate insulating layer (30) and extending in a second direction crossing the first direction; 
a source electrode (65) disposed over the gate insulating layer (30) and the semiconductor layer (40), and extending from the data line (62, 65, 66, 68) toward the gate electrode (26); 
a drain electrode (66) disposed over the gate insulating layer (30) and the semiconductor layer (40), and spaced apart from the data line (62, 65, 66, 68); and 
a pixel electrode (82) connected to the drain electrode (66), 
wherein the at least one auxiliary layer (91-94) overlaps a portion of the gate electrode (26) and a portion of the source electrode (65) in a plan view or a portion of the gate electrode (26) and a portion of the drain electrode (66) in a plan view”. 

Regarding claim 2, Park et al. further teach, “The display panel of claim 1, wherein the semiconductor layer (40) and the auxiliary layer (91-94) comprise amorphous silicon (¶ 0031)”. 

Regarding claim 3, Park et al. further teach, “The display panel of claim 2, wherein: 
the gate electrode (26) has a first edge, a second edge, and a third edge facing the second edge; 
a portion of the first edge overlaps the drain electrode (66) in a plan view; and 
a portion of the second edge overlaps the source electrode (65) in a plan view”. 

Regarding claim 4, Park et al. further teach, “The display panel of claim 3, wherein the auxiliary layer (91-94) is disposed to face at least one of the first edge, the second edge, and the third edge of the gate electrode (26) in a plan view”. 

Regarding claim 5, Park et al. further teach, “The display panel of claim 4, wherein: 
the auxiliary layer (91-94) comprises: 
a first auxiliary layer (93) overlapping the portion of the source electrode (65) and the portion of the gate electrode (26) in a plan view; and 
a second auxiliary layer spaced apart from the first auxiliary layer; and 
the second auxiliary layer overlaps a portion of the drain electrode (66) and a portion of the gate electrode (26) in a plan view”.

Regarding claim 7, Park et al. further teach, “The display panel of claim 1, wherein the drain electrode (66) extends in the second direction”. 

Regarding claim 8, Park et al. further teach, “The display panel of claim 1, wherein the at least one auxiliary layer (91-94) has a stepped structure according to an edge of the portion of the gate electrode (26)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above, and further in view of AKIMOTO et al. (US 20140087517 A1).

Regarding claim 6, Park et al. teach all the limitations described in claim 1.
But Park et al. are silent upon the provision of wherein the source electrode has a U-shape, and the drain electrode has a portion inserted in the U-shape of the source electrode.  
However, AKIMOTO et al. teach a similar display device (fig. 1A-1B; ¶¶ 0062-0063), wherein the source electrode has a U-shape, and the drain electrode has a portion inserted in the U-shape of the source electrode.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Park et al. and AKIMOTO et al. to include the source in U-shape surrounding drain electrode according to the teachings of AKIMOTO et al. with a motivation of increasing of amount of current, suppressing the variation in electric characteristics etc. See AKIMOTO et al., ¶ 0063. 
Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817